

Exhibit 10.4


REAFFIRMATION OF GUARANTY
 
Reference is made to (a) the Guaranty Agreement dated as of June 20, 2008 (the
“Guaranty”) executed by each of the undersigned in favor of ComVest Capital, LLC
(the “Lender”), pursuant to which, among other things, each of the undersigned
has guaranteed all Obligations of ClearPoint Business Resources, Inc. (the
“Borrower”) under, pursuant to or arising out of that certain Revolving Credit
and Term Loan Agreement dated as of June 20, 2008 (the “Original Agreement”) by
and between the Lender and the Borrower, and (b) the Amended and Restated
Revolving Credit Agreement of even date herewith (the “Amended Agreement”) by
and between the Lender and the Borrower, pursuant to which, among other things,
the Lender and the Borrower are restructuring and modifying the terms of the
credit facilities under the Original Agreement and the Borrower is granting to
the Lender certain additional protective rights and assurances.
 
The undersigned, being the Guarantors named in the Guaranty, hereby consent to
the execution, delivery and performance of the Amended Agreement, and the
Amended and Restated Revolving Credit Note described therein, and confirm that
(a) any and all Obligations outstanding under the Original Agreement, and any
further Obligations hereafter arising under the Amended Agreement, constitute
“Guaranteed Obligations” under and as defined in the Guaranty, (b) all
collateral heretofore pledged by the undersigned in favor of the Lender
continues to constitute collateral for all such Guaranteed Obligations, (c) the
execution, delivery and performance of the Amended Agreement and the Amended and
Restated Revolving Credit Note issued thereunder shall not in any manner affect
or impair the undersigned’s obligations under the Guaranty, and (d) the
undersigned currently have no defenses, offsets or counterclaims with respect to
any of their obligations under the Guaranty.
 
IN WITNESS WHEREOF, the undersigned have executed this Reaffirmation as of this
14th day of August, 2009.
 
CLEARPOINT RESOURCES, INC.
ASG, LLC (a Florida LLC)
EMGATE SOLUTIONS GROUP, LLC
CLEARPOINT WORKFORCE, LLC
CLEARPOINT HR, LLC
ALLIED CONTRACT SERVICES, LLC
STAFFBRIDGE, INC.
CLEARPOINT ADVANTAGE, LLC
CLEARPOINT MANAGED SERVICES, LLC
QUANTUM RESOURCE CORPORATION
ASG, LLC (a Rhode Island LLC)
MERCER VENTURES, INC.



By:
/s/ Michael Traina
   
Name: Michael Traina
   
Title: CEO
 

 
 
 

--------------------------------------------------------------------------------

 